             Case 2:21-mj-10304-MAH
                  Case 1:20-cr-10228-PBS
                                      Document
                                          Document
                                               1 Filed
                                                    3 Filed
                                                       08/19/21
                                                            09/09/20
                                                                 Page Page
                                                                      1 of 13
                                                                            1 of
                                                                              PageID:
                                                                                 1    1
AO 91 (Rev. 11/11) Criminal Complaint


                                     UNITED STATES DISTRICT COURT
                                                             for the
                                                   District of
                                               __________      Massachusetts
                                                            District of __________

                  United States of America                      )
                             v.                                 )
                                                                )      Case No.
                                                                )                 20-mj-6554-MPK
                                                                )
                      JOSE IRIZARRY                             )
                                                                )
                          Defendant(s)


                                               CRIMINAL COMPLAINT
         I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of 09/18/2018, 11/30/2018, 12/3/2018 in the county of                        Plymouth         in the
                       District of       Massachusetts      , the defendant(s) violated:

            Code Section                                                 Offense Description
42 U.S.C. § 408(a)(7)(B)                      False Representation of a Social Security Number
18 U.S.C. § 1028A                             Aggravated Identity Theft
18 U.S.C. § 1343                              Wire Fraud




         This criminal complaint is based on these facts:
See Affidavit of Special Agent Timothy Taber.




         ✔ Continued on the attached sheet.
         u
                                                                          /s/ Timothy Taber
                                                                                           Complainant’s signature

                                                                                  Timothy Taber, Special Agent, HSI
                                                                                            Printed name and title

$WWHVWHGWRE\WKHDSSOLFDQWLQDFFRUGDQFHZLWKWKHUHTXLUHPHQWVRI)HG&ULP3E\WHOHSKRQH


Date:             09/09/2020
                                                                                              Judge’s signature

City and state:                          Boston, MA                         Chief U.S. Magistrate Judge M. Page Kelley
                                                                                            Printed name and title
   CaseCase
        2:21-mj-10304-MAH
             1:20-cr-10228-PBS
                             Document
                                Document
                                      1 Filed
                                         3-1 08/19/21
                                              Filed 09/09/20
                                                        Page Page
                                                             2 of 131 PageID:
                                                                      of 12   2




                                                                               20-MJ-6554-MPK

                  AFFIDAVIT OF SPECIAL AGENT TIMOTHY TABER

       I, Timothy Taber, being duly sworn, hereby depose and state as follows:

       1.      I am a Special Agent (“SA”) with the United States Department of Homeland

Security, Homeland Security Investigations (“HSI”), and have been so since May 2018. I have

received formal training in conducting criminal investigations at the Federal Law Enforcement

Training Center in Glynco, Georgia. Prior to becoming a SA with HSI, I was an Intelligence

Analyst with the Federal Bureau of Investigation for approximately ten years. I am currently

assigned to the HSI Boston, Massachusetts Document and Benefit Fraud Task Force (“DBFTF”),

which is comprised of law enforcement agents and officers from federal, state, and local

agencies. As part of the DBFTF, I am responsible for conducting investigations involving but

not limited to the manufacturing, counterfeiting, alteration, sale, and use of identity documents

and other fraudulent documents to evade immigration laws or for other criminal activity. Due to

my training and experience, as well as conversations with other law enforcement officers, I am

familiar with the methods, routines, and practices of document counterfeiters, vendors, and

persons who fraudulently obtain or assume false identities.

       2.       The DBFTF is currently investigating a group of suspects who are believed to

have obtained stolen identities of other United States citizens from Puerto Rico. Many of these

individuals used the stolen identities to open bank accounts and/or credit cards to fraudulently

purchase, register, and/or export vehicles as part of a multi-state scheme involving financial

fraud, auto theft, and the exportation of stolen goods.

       3.      I am submitting this affidavit in support a criminal complaint charging Jose

IRIZARRY (“IRIZARRY”), date of birth xx-xx-1976, with false representation of a social


                                                 1
   CaseCase
        2:21-mj-10304-MAH
             1:20-cr-10228-PBS
                             Document
                                Document
                                      1 Filed
                                         3-1 08/19/21
                                              Filed 09/09/20
                                                        Page Page
                                                             3 of 132 PageID:
                                                                      of 12   3




security number, in violation of 42 U.S.C. § 408(a)(7)(B); aggravated identity theft, in violation

of 18 U.S.C. § 1028A; and wire fraud, in violation of 18 U.S.C. § 1343.

       4.      The facts in this affidavit come from my personal involvement in this

investigation, including interviews of witnesses, and my review of documents and bank records,

as well as my conversations with other members of law enforcement. In submitting this

affidavit, I have not included every fact known to me about this investigation. Instead, I have

only included facts that I believe are sufficient to establish probable cause.

                                   Background of Investigation

       5.       Since approximately January 2019, HSI special agents have been investigating a

scheme involving the use of stolen identities to fraudulently open bank accounts and credit cards

and to purchase vehicles, many of which are then exported out of the United States. More

specifically, the investigation has revealed a number of individuals using the stolen identities of

United States citizens from Puerto Rico to fraudulently finance late-model vehicles from

dealerships in Massachusetts with zero dollars down. At the dealerships, the individuals provide

a variety of common identification and credit-related documents, including Puerto Rico driver’s

licenses and social security cards, as proof of identification. The perpetrators of this fraudulent

scheme typically do not make down payments or subsequent payments on the vehicles, resulting

in the dealership or relevant lending financial institution taking a total loss for the vehicles. The

individuals have also been successful in opening bank accounts in the same stolen identities prior

to fraudulently purchasing the vehicles. Individuals perpetrating the scheme max out associated

credit cards within days or weeks and rarely make any payments on the accounts.




                                                  2
    CaseCase
         2:21-mj-10304-MAH
              1:20-cr-10228-PBS
                              Document
                                 Document
                                       1 Filed
                                          3-1 08/19/21
                                               Filed 09/09/20
                                                         Page Page
                                                              4 of 133 PageID:
                                                                       of 12   4




                                                     Probable Cause

                               The Credit Application at the Norwell Dealership

         6.       On or about September 18, 2018, a man appeared in person at a car dealership in

Norwell, Massachusetts (the “Norwell Dealership”) and provided personal identifying

information on a credit application in an attempt to purchase a 2016 Jeep Grand Cherokee (VIN:

xxxxxxxxxxxxx1045) for $41,385.94 with 100% financing. On the credit application, the

applicant represented himself as O.C.1 with a date of birth of xx/xx/1976 and social security

number xxx-xx-7378. The applicant listed his address as 139 Spencer Street, Apartment 1,

Boston, MA 02124, listed his occupation as “self-employed”, and stated that he earned an annual

salary of $113,000. He signed O.C.’s name to the credit application, which read in part, “You

understand and agree that you are applying for credit by providing the information to complete

and submit this credit application. You certify that the information on the application and in any

other application submitted to us, is true and complete. You understand that false statements may

subject you to criminal penalties. You agree that the dealer and financial institutions may verify

your employment, pay, assets and debts, and that anyone receiving a copy of this is authorized to

provide `such dealer and financial institutions with such information.” During the transaction,

the individual presented Puerto Rico driver’s license # 7644082 as proof of identification.2 The

document listed the name O.R.C. with date of birth xx/xx/1976 and displayed a photograph of a

man matching the appearance of IRIZZARY. After obtaining booking photographs of



1
  The identity of victim O.C. is known to the government. In order, these initials represent the victim’s first name
and last name. To protect the victim’s privacy, only the initials “O.C.” and “O.R.C.” are used in this affidavit to
reflect variations of the victim’s full name that were used by IRIZARRY.
2
  The dealership made a copy or scan of this driver’s license and maintained it in its files pertaining to the
transaction, which agents have reviewed. Based on the information reflected below and my training and experience,
it appears that this was not a legitimate Puerto Rico driver’s license but, rather, was a counterfeit/fraudulent
document.

                                                          3
    CaseCase
         2:21-mj-10304-MAH
              1:20-cr-10228-PBS
                              Document
                                 Document
                                       1 Filed
                                          3-1 08/19/21
                                               Filed 09/09/20
                                                         Page Page
                                                              5 of 134 PageID:
                                                                       of 12   5




IRIZZARY and comparing them to the photograph on the fraudulent Puerto Rico driver’s

license, agents determined that both photographs depict IRIZZARY.

         7.       The personal information from the credit application was then submitted by the

dealership to various banks via Dealertrack (described further below) over the internet, for credit

approval. The man purporting to be O.C. was approved by a financial institution based in

Cleveland, OH (the “Cleveland Bank”), via Dealertrack over the internet, on or about September

20, 2018, to finance the vehicle in the amount of $41,385.94 for a term of 72 months, and he

took possession of the vehicle.

                                The Financing Process at the Norwell Dealership

         8.       On May 15, 2020, an HSI agent interviewed a business manager for the Norwell

Dealership regarding the process for obtaining vehicle financing at the dealership. The process

begins when a customer fills out a credit application by hand. The business manager then enters

the customer’s information, from the credit application, online and submits it to Dealertrack.3

The business manager then receives a credit report from Dealertrack. If needed, the business

manager would request additional information from the customer such as answers to a series of

security-related questions and/or proof of residence. Based on the customer’s credit score, the

business manager would submit the customer’s application to various banks over the internet



3
  During the investigation, agents learned that Dealertrack is a software-as-a-service used by many automobile
dealerships. It offers a single cloud-based platform to bring together consumer, dealer, and lender and provides
electronic pathways for communication between them. Dealertrack can run credit checks, submit credit
applications, communicate responses, complete deals, and speed up trade-in payoff and title release. Dealertrack has
a partnership with the National Credit Services Bureau. When dealers input the data and request information via the
Dealertrack portal, the data is sent through a pipeline to the services cloud space where its servers are being hosted.
Essentially, it is a central hub to consolidate and request all data needed for a transaction, instead of going through
each individual system. Dealertrack’s servers that handle this data are located in New Jersey, and have been so
located since at least July 2018; accordingly, all communications between dealerships in Massachusetts and any
other parties using the Dealertrack system have traveled in interstate commerce.


                                                          4
    CaseCase
         2:21-mj-10304-MAH
              1:20-cr-10228-PBS
                              Document
                                 Document
                                       1 Filed
                                          3-1 08/19/21
                                               Filed 09/09/20
                                                         Page Page
                                                              6 of 135 PageID:
                                                                       of 12   6




through Dealertrack. Within fifteen minutes, the business manager would receive a decision

(approved, disapproved, or approved with stipulations) from Dealertrack by refreshing the

internet browser. The same process was in effect in September 2018.

                            The Credit Application at the Framingham Dealership

         9.       On or about November 30, 2018, a man appeared in person at a car dealership in

Framingham, MA (the “Framingham Dealership”) and provided personal identifying information

on a credit application in order to purchase a 2017 Ford F-150 (VIN: xxxxxxxxxxxxx6231) for

$56,643.94 with 100% financing. On the credit application, the applicant represented himself as

A.R.4 with a date of birth of xx/xx/1966 and social security number xxx-xx-0078. The applicant

listed his address as 318 Nesmith Street, Lowell, MA 01852, listed his occupation as employed

at “Ruiz Construction Corp”, and stated that he earned a monthly salary of $19,000. He signed

A.R.’s name to the credit application, which read in part, “You understand and agree that you are

applying for credit by providing the information to complete and submit this credit application.

You certify that the information on the application and in any other application submitted to us,

is true and complete. You understand that false statements may subject you to criminal penalties.

You agree that the dealer and the financial institutions may verify your employment, pay, assets

and debts, and that anyone receiving a copy of this is authorized to provide such dealer and

financial institutions with such information.” During the transaction, the individual presented

Puerto Rico Driver’s license #9672605 as proof of identification. The document listed the name

A.O.R with date of birth xx-xx-1966 and displayed a photograph of a man matching the


4
  The identity of victim A.R. is known to the government. In order, these initials represent the victim’s first and last
name. To protect the victim’s privacy, only the initials “A.R.,” “A.O.R.,” and “A.O.R.M.” are used in this affidavit
to reflect the victim’s full name and variations that were used by IRIZARRY.
4
  The dealership made a copy or scan of this driver’s license and maintained it in its files pertaining to the
transaction, which agents have reviewed. Based on the information reflected below and my training and experience,
it appears that this was not a legitimate Puerto Rico driver’s license but, rather, was a counterfeit / fraudulent
document.

                                                           5
   CaseCase
        2:21-mj-10304-MAH
             1:20-cr-10228-PBS
                             Document
                                Document
                                      1 Filed
                                         3-1 08/19/21
                                              Filed 09/09/20
                                                        Page Page
                                                             7 of 136 PageID:
                                                                      of 12   7




appearance of IRIZARRY. After obtaining booking photographs of IRIZARRY and comparing

them to the photograph on the fraudulent Puerto Rico driver’s license, agents determined that

both photographs depict IRIZARRY.

       10.     The personal information from the credit application was submitted by the

dealership to various banks via Dealertrack, over the internet, for credit approval. The man

purporting to be A.O.R. was approved by an auto financing company located in Sacramento, CA

(the “Sacramento Financing Company”), via Dealertrack over the internet, on or about

November 18, 2018 to finance the vehicle in the amount of $56,643.94 for a term of 72 months,

and he took possession of the vehicle.

                       The Financing Process at the Framingham Dealership

       11.     On June 12, 2020, an HSI agent interviewed a finance manager at the

Framingham Dealership regarding the process for obtaining vehicle financing at the dealership.

The process begins when a customer fills out a credit application by hand. The application is

then forwarded to the sales desk where the sales manager enters the customer’s information

online and submits it to Dealertrack. A credit report, OFAC report, and red flags report would be

sent back to the sales manager from Dealertrack. The sales manager would then choose which

banks to submit the customer’s application to, based on the customer’s credit score. For

someone with a good credit profile, the application would typically go to one or two banks.

Finally, the sales manager would receive a decision of approved, disapproved, or approved with

stipulations. These steps are all completed using Dealertrack. Once a decision is reached, all of

the documents are forwarded to the finance manager for review. The same process was in place

in 2018.




                                                6
    CaseCase
         2:21-mj-10304-MAH
              1:20-cr-10228-PBS
                              Document
                                 Document
                                       1 Filed
                                          3-1 08/19/21
                                               Filed 09/09/20
                                                         Page Page
                                                              8 of 137 PageID:
                                                                       of 12   8




                              The Credit Application at the Hyannis Dealership

        12.      On or about December 3, 2018, a man appeared in person at a car dealership in

Hyannis, MA and provided personal identifying information on a credit application in order to

purchase a 2016 Jeep Grand Cherokee (VIN: xxxxxxxxxxxxx7779) for $42,094.19 with 100%

financing. On the credit application, the applicant represented himself as A.O.R. with a date of

birth of xx/xx/1966 and social security number xxx-xx-0078. The applicant listed his address as

318 Nesmith Street, Apartment 12, Lowell, MA 01852, listed his occupation as the owner of

“Ruiz Construction,” and stated that he earned a monthly salary of $19,166.67. He signed

A.O.R.’s name to the credit application, which read in part, “I certify that I have read and agree

to the terms of this application and that the information in it is complete and true.” During the

transaction, the individual presented Puerto Rico Driver’s license # 9672605 as proof of

identification.5 The document listed the name A.O.R. with date of birth xx/xx/1966 and

displayed a photograph of a man matching the appearance of IRIZARRY. After obtaining

booking photographs of IRIZARRY and comparing them to the photograph on the fraudulent

Puerto Rico driver’s license, agents determined that both photographs depict IRIZARRY. The

fraudulent A.O.R. Puerto Rico driver’s license appeared to be the same document that was

presented to the Framingham Dealership in November 2018.

        13.      The personal information from the credit application was then submitted by the

dealership to various banks, via RouteOne (described below) over the internet, for credit

approval. The man purporting to be A.O.R. was approved by a financial institution based in

Charlotte, NC (the “Charlotte Financial Institution”), via the internet, on or about December 3,


5
  The dealership made a copy or scan of this driver’s license and maintained it in its files pertaining to the
transaction, which agents have reviewed. Based on the information reflected below and my training and experience,
it appears that this was not a legitimate Puerto Rico driver’s license but, rather, was a counterfeit/fraudulent
document.

                                                        7
    CaseCase
         2:21-mj-10304-MAH
              1:20-cr-10228-PBS
                              Document
                                 Document
                                       1 Filed
                                          3-1 08/19/21
                                               Filed 09/09/20
                                                         Page Page
                                                              9 of 138 PageID:
                                                                       of 12   9




2018 to finance the vehicle in the amount of $42,094.19 for a term of 72 months, and he took

possession of the vehicle.6

                          The Financing Process at the Hyannis Dealership

        14.      On April 27, 2020, an HSI agent interviewed a business manager for the Hyannis

Dealership regarding the process for obtaining vehicle financing at the dealership. The process

begins when a customer fills out a credit application either electronically or by hand. The

customer’s information from the credit application is then submitted online to RouteOne for

processing. RouteOne7 is web-based company that functions as a middleman to forward the

customer’s credit information to various banks to obtain vehicle financing. Based on the

customer’s credit score, the business manager submits the customer’s application to as many as

six banks via RouteOne over the internet. A decision of approved, disapproved, or approved

with stipulations is sent to the dealership within minutes through RouteOne over the internet.

This process was the same in December 2018.

         Confirmation of Valid Social Security Numbers; Identification of the Victim

        15.       The Social Security Administration (“SSA”) has confirmed that social security

number xxx-xx-7378 is assigned to O.R.C, a United States citizen from Puerto Rico.

        16.      The SSA has confirmed that social security number xxx-xx-0078 is assigned to

A.O.R., a United States Citizen from Puerto Rico.

        17.      Law enforcement contacted the Puerto Rico Police Department to obtain the

driver’s license of O.R.C. with social security number xxx-xx-7378. The document listed the



6
  IRIZARRY had “E.C.V.” pick up this vehicle on December 12, 2018. IRIZARRY told the Hyannis Dealership
that “E.C.V” was his nephew. “E.C.V.” is a known alias that was used by Joshua CRUZ, a co-conspirator of
IRIZARRY and RIVERA.
7
 RouteOne utilizes an Oracle database to store online transactional data on behalf of RouteOne customers. The
database resides on a server hosted by Secure-24, LLC, located in Las Vegas, NV.

                                                        8
  Case 2:21-mj-10304-MAH
       Case 1:20-cr-10228-PBS
                           Document
                               Document
                                    1 Filed
                                        3-1 08/19/21
                                             Filed 09/09/20
                                                      Page 10
                                                            Page
                                                              of 139 PageID:
                                                                     of 12   10




name O.R.C., date of birth xx-xx-1976, and social security number xxx-xx-7378 but a different

driver’s license number (xxx5644) than what was presented at the Norwell Dealership in

September 2018. The document also displayed the photograph of a man who I believe to be the

real O.R.C., who is different in appearance than the man displayed on the Puerto Rico driver’s

license presented at the Norwell Dealership (i.e., IRIZARRY).

       18.     Law enforcement contacted the Puerto Rico Police Department to obtain the

driver’s license of A.O.R. with social security number xxx-xx-0078. The document listed the

name A.O.R.M. and social security number xxx-xx-0078 but a different date of birth (xx-xx-

1963) and driver’s license number (xxx8370) than what was listed on the driver’s license

presented at the Hyannis Dealership in December 2018 and the Framingham Dealership in

November 2018. The document also displayed the photograph of a man who I believe to be the

real A.O.R., who is different in appearance from the man displayed on the Puerto Rico driver’s

license presented at the Hyannis Dealership and the Framingham Dealership (i.e., IRIZARRY).

                     Knowledge and Use of Stolen Identity Information
                        and Fraudulent Identification Documents

       19.     On January 15, 2020, now-Chief U.S. Magistrate Judge M. Page Kelley signed a

search and seizure warrant for a black iPhone (Model A1778) that was seized from a

fraudulently-purchased 2018 Jeep Grand Cherokee that was recovered with Alvin RIVERA in

the driver’s seat on January 17, 2019, in Methuen, MA. After a thorough search of the phone,

DBFTF agents established that the phone belonged to RIVERA, a target of this investigation.

The phone contained a substantial amount of evidence which revealed that RIVERA played a

role in obtaining stolen identities and producing false documents to be used by co-conspirators

including IRIZARRY for fraudulent vehicle purchases. Relevant here, DBFTF agents located an

Xfinity bill in the name of A.O.R. with a listed address of 12135 Academy Road, Unit 44,


                                                9
  Case Case
       2:21-mj-10304-MAH
            1:20-cr-10228-PBS
                           Document
                              Document
                                    1 Filed
                                       3-1 08/19/21
                                            Filed 09/09/20
                                                      Page 11
                                                           Page
                                                              of 13
                                                                  10PageID:
                                                                     of 12 11




Philadelphia, Pennsylvania. The bill showed account number xxxxxxxxxxx7718, billing date

October 8, 2018, new charges of $153.21, and a total amount due of $722.53. DBFTF agents

have also recovered other versions of almost identical Xfinity bills from dealerships throughout

Massachusetts, as criminal associates of RIVERA and IRIZARRY have presented the documents

as proof of residence during the fraudulent purchases of vehicles. Within RIVERA’s phone,

DBFTF agents also located a residential lease between A.O.R. (leaseholder) and “Pedro S

Mendez” (owner) for renting property located at 318 Nesmith Street, Apartment 12, Lowell, MA

01852. This was the same lease that was presented by the man purporting to be A.O.R. to the

Hyannis Dealership on December 3, 2018. Based on the above information, I believe that

RIVERA assisted IRIZARRY and others in obtaining fraudulent documents which they

subsequently used for attempted vehicle purchases at various Massachusetts dealerships.

       20.     Within RIVERA’s phone, agents also located a photograph of Puerto Rico

driver’s license #9672605 in the name of A.O.R., which was the same identification presented by

the man purporting to be A.O.R. to the Hyannis Dealership in December 2018 and the

Framingham Dealership in November 2018. Based on the above information, I believe that

RIVERA assisted IRIZARRY in obtaining fraudulent documents which were subsequently used

for the three fraudulent vehicle purchases described in this affidavit.

       21.     On July 27, 2020, the 2016 Jeep Grand Cherokee fraudulently purchased from

Hyannis Dealership was recovered in New Haven, CT by HSI agents. At the time of recovery, it

was being driven by Person 1, date of birth xx/xx/1974. HSI agents conducted a field interview,

and Person 1 stated that the vehicle belonged to her ex-boyfriend, Jose IRIZARRY.




                                                 10
  Case Case
       2:21-mj-10304-MAH
            1:20-cr-10228-PBS
                           Document
                              Document
                                    1 Filed
                                       3-1 08/19/21
                                            Filed 09/09/20
                                                      Page 12
                                                           Page
                                                              of 13
                                                                  11PageID:
                                                                     of 12 12




                                               Conclusion

       22.     Based on the foregoing, I submit that there is probable cause to believe that, on or

about September 18, 2018, November 30, 2018, and December 3, 2018, Jose IRIZARRY (1)

falsely represented, with intent to deceive and for any purpose, a number to be the social security

account number assigned by the Commissioner of Social Security to him, when in fact such

number is not the social security account number assigned by the Commissioner of Social

Security to him, all in violation of 42 U.S.C. § 408(a)(7)(B); (2) knowingly transferred,

possessed and used, during and in relation to any felony violation enumerated in 18 U.S.C.

1028A(c), and without lawful authority, a means of identification of another person in violation

of 18 U.S.C. § 1028A; and (3) having devised and intending to devise a scheme and artifice to

defraud, and for obtaining money and property by means of materially false and fraudulent

pretenses, representations, and promises, did transmit and cause to be transmitted by means of

wire communications in interstate and foreign commerce, writings, signs, signals, pictures, and

sounds for the purpose of executing the scheme to defraud, to wit, stolen identity information to

the Cleveland Bank, the Sacramento Financing Company, and the Charlotte Financial Institution,




                                                11
  Case Case
       2:21-mj-10304-MAH
            1:20-cr-10228-PBS
                           Document
                              Document
                                    1 Filed
                                       3-1 08/19/21
                                            Filed 09/09/20
                                                      Page 13
                                                           Page
                                                              of 13
                                                                  12PageID:
                                                                     of 12 13




in an attempt to secure approximately $140,124.07 to finance three car purchases, in violation of

18 U.S.C. § 1343.

               Signed under the pains and penalties of perjury this 9th day of September 2020.




                                                       /s/ Timothy Taber
                                                    _______________________________
                                                    Timothy Taber
                                                    Special Agent
                                                    Homeland Security Investigations


Subscribed and sworn to via telephone in accordance with Federal Rule of Criminal Procedure
4.1 this 9th day of September, 2020.



______________________________________
HONORABLE M. PAGE KELLEY
CHIEF UNITED STATES MAGISTRATE JUDGE
DISTRICT OF MASSACHUSETTS




                                               12
